Cite as 2014 Ark. 135

                  SUPREME COURT OF ARKANSAS
                                       No.   CV-13-818

DOYLE ANTHONY JONES                               Opinion Delivered   March 20, 2014
                   APPELLANT
                                                  PRO SE MOTIONS FOR EXTENSION
V.                                                OF TIME TO FILE BRIEF
                                                  [JEFFERSON COUNTY CIRCUIT
                                                  COURT, NO. 35CV-13-310]
ARKANSAS DEPARTMENT OF
CORRECTION SEX OFFENDER                           HONORABLE JODI RAINES DENNIS,
SCREENING & ASSESSMENT                            JUDGE
COMMITTEE
                     APPELLEE                     APPEAL DISMISSED; MOTIONS
                                                  MOOT.


                                        PER CURIAM

       Appellant Doyle Anthony Jones is an inmate incarcerated in the Arkansas Department

of Correction (“ADC”). On February 19, 2013, the Arkansas Department of Correction Sex

Offender Screening & Risk Assessment Program (“SOSRA”) conducted a community-

notification risk assessment pursuant to the Sex Offender Registration Act of 1997, codified at

Arkansas Code Annotated sections 12-12-901 to -923 (Repl. 1999 & Supp. 2005) (the

“Registration Act”), and it assigned appellant a Community Notification Level 3. Appellant

requested an administrative review, contending that the information relied on in the assessment

was false and that the Registration Act was not in effect when he was sentenced. The Sex

Offender Assessment Committee (“Committee”) upheld the Level 3 assessment, and appellant

received notice of the administrative order on April 2, 2013. On June 20, 2013, appellant filed

a petition for declaratory judgment and judicial review in the Jefferson County Circuit Court,

seeking judicial review of his assessment by the Committee. The circuit court dismissed the
                                      Cite as 2014 Ark. 135

petition as untimely, and appellant lodged an appeal from that order in this court. Now before

us are appellant’s motions for extension of time to file his brief-in-chief.

       As we find no merit to the appeal, the appeal is dismissed, and appellant’s motions are

moot. This court has consistently held that an appeal from the denial of postconviction relief

will not be permitted to go forward where it is clear that appellant could not prevail. Munson v.

Ark. Dep’t of Corr. Sex Offender Screening & Risk Assessment, 369 Ark. 290, 253 S.W.3d 901 (2007).

       Appellant was required to file his petition within thirty days of his receipt of the final

findings of the Committee. Ark. Code Ann. § 12-12-922(b)(7)(A)(ii); see also Munson, 369 Ark.
290, 253 S.W.3d 901. Because appellant’s petition was filed more than thirty days after he

received notice of the Committee’s findings, the petition was not timely and the circuit court

lacked jurisdiction to consider it. When the petition is not timely filed, this court will affirm

dismissal of the petition. Edwards v. State, 2013 Ark. 434 (per curiam); Newton v. Ark. Dep’t of

Corr. Sex Offender Screening & Risk Assessment Comm., 2011 Ark. 136 (per curiam). Because it is

clear that appellant could not prevail on appeal, the appeal is dismissed, and appellant’s motions

are moot.

       Appeal dismissed; motions moot.

       Doyle Anthony Jones, pro se appellant.

       No response.




                                                2